                                                                                  Mark A. Kirsch
                                                                                  Direct: +1 212.351.2662
June 22, 2021                                                                     Fax: +1 212.351.6362
                                                                                  MKirsch@gibsondunn.com


VIA ELECTRONIC FILING

The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    Manbro Energy Corp. v. Chatterjee Advisors, LLC et al., No. 20-cv-3773 (LGS)

Dear Judge Schofield:

Pursuant to Paragraph 11 of the Stipulation and Order of Confidentiality, dated October 21,
2020, Dkt. No. 51 (“Confidentiality Order”) (which incorporates the Court’s Individual Rule
I(D)(3)), I write respectfully on behalf of Defendants to request that Defendants’ Answer and
Counterclaims (the “Answer”) to Plaintiff’s Second Amended Complaint (Dkt. No. 98) be
filed under seal. Defendants’ Answer references information produced in this case that
Plaintiff has designated as Confidential Information or Discovery Material, as defined in the
Confidentiality Order. Parties and attorneys of record who should have access to the sealed
document are listed in Appendix A. Defendants will file a version of the Answer on the
public docket, redacting references to Plaintiff’s Confidential Information or Discovery
Material.

Pursuant to Paragraph I.D.3 of the Court’s Individual Rules, Defendants note that they are
not the parties “with an interest in confidential treatment” of information contained in the
Answer. Indiv. R. & P. ¶ I.D.3. Absent objection by Manbro, Defendants would not oppose
filing the Answer on the public docket without redactions.
                    Defendants' request to seal their Answer and Counterclaims to Plaintiff's second
Respectfully,
                    Amended Complaint is DENIED. Plaintiff does not object to filing the Answer on the
/s/ Mark A. Kirsch public docket without redactions (Dkt. No. 109).

Mark A. Kirsch    The Clerk of Court is respectfully directed to terminate the motion at Dkt. No. 104 and
                  to unseal the Answer at Dkt. No. 107.

                  Dated: July 2, 2021
                         New York, New York
                      Appendix A – Parties and Attorneys of Record

Parties
Manbro Energy Corporation
Chatterjee Advisors, LLC
Chatterjee Fund Management, LP
Chatterjee Management Company, d/b/a The Chatterjee Group
Purnendu Chatterjee

Gibson, Dunn & Crutcher LLP
Randy M. Mastro
Mark A. Kirsch
Avi Weitzman
Casey Kyung-Se Lee

Cleary Gottlieb Steen & Hamilton LLP
Joon H. Kim
Victor L. Hou
Rahul Mukhi
Mark E. McDonald
